  Case 19-12819-elf         Doc 66-1 Filed 03/25/20 Entered 03/25/20 15:47:34               Desc
                               Certificate of Service Page 1 of 1


                             U.S. BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                :
                                                      :
         Kim Tharesa Holt                             :
                                                      :
                                                      :       Case No.: 19-12819ELF
                                                      :
Debtor(s)                                             :       Chapter 13



                                 CERTIFICATE OF SERVICE
        I, Brad J. Sadek, Esq., hereby certify that on March 25, 2020, a true and correct copy of the
Amended Plan was served by electronic delivery or Regular US Mail to the Debtor, the Trustee,
all secured, priority and affected creditors per the address provided on their Proof of Claims.


                                                              Very Truly Yours,

Date:    March 25, 2020                                       /s/ Brad J. Sadek, Esquire
                                                              Brad J. Sadek, Esquire
